 
Exhibit 10.2
 


SECURITY AGREEMENT


THIS SECURITY AGREEMENT (this “Agreement”), dated as of January 25, 2008, among
MAXIMUS, INC., a Virginia corporation (the “Borrower”) and each subsidiary of
the Borrower hereafter a party hereto (Borrower and each Subsidiary hereafter
becoming a party hereto shall be collectively known as the “Grantors”, and
individually as a “Grantor”), in favor of SUNTRUST BANK, a Georgia banking
corporation, as the Administrative Agent (the “Administrative Agent”), on its
behalf and on behalf of the other banks and lending institutions (the “Lenders”)
from time to time party to the Revolving Credit Agreement, dated as of the date
hereof, by and among the Borrower, the Lenders, the Administrative Agent, and
SunTrust Bank, as Swingline Lender and Issuing Bank (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”).
 
W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility on behalf of the Borrower; and
 
WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Credit
Agreement that the Grantors enter into this Agreement to secure all obligations
of the Borrower under the Credit Agreement, secure the obligations of each
Subsidiary of the Borrower under the Subsidiary Guaranty Agreement and all other
Loan Documents to which each Grantor is a party, and to secure all Hedging
Obligations owed to the Administrative Agent, any Lender or any of their
affiliates to the extent expressly permitted by the Credit Agreement, and the
Grantors desire to satisfy such condition precedent.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
Section 1.01 Definitions.  Capitalized terms defined in the Credit Agreement and
not otherwise defined herein, when used in this Agreement shall have the
respective meanings provided for in the Credit Agreement.  The following
additional terms, when used in this Agreement, shall have the following
meanings:
 
“Account Debtor” shall mean any person or entity that is obligated under an
Account.
 
“Accounts” shall mean all “accounts” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights.
 
“Chattel Paper” shall mean all “chattel paper” (as defined in the UCC) owned or
acquired by any Grantor or in which any Grantor has or acquires any rights.
 
"Collateral" shall mean, collectively, all of the following:
 
 

 
(i)
all Accounts;

 
 
 

--------------------------------------------------------------------------------

 
 

       
(ii)
all Chattel Paper;
       
(iii)
all Deposit Accounts;
       
(iv)
all Documents;
       
(v)
all Equipment;
       
(vi)
all Intellectual Property;
       
(vii)
all General Intangibles;
       
(viii)
all Instruments;
       
(ix)
all Inventory;
       
(x)
all Investment Property;
       
(xi)
all Software;
       
(xii)
all money, cash or cash equivalents;
       
(xiii)
all other Goods and personal property, whether tangible or intangible;
       
(xiv)
all Supporting Obligations and Letter-of-Credit Rights of any Grantor;
       
(xv)
all books and records pertaining to any of the Collateral (including, without
limitation, credit files, computer programs, printouts and other computer
materials and records but excluding customer lists);
       
(xvi)
the Pledged Notes and the instruments and other documents representing the
Pledged Notes; and
       
(xvii)
to the extent not otherwise included, all other property of any Grantor and all
products and Proceeds of all or any of the Collateral described in clauses (i)
through (xvi) hereof;
       
provided, that Collateral shall not include any Excluded Property.

 
“Copyright License” shall mean any and all rights of any Grantor under any
written agreement granting any right to use any Copyright or Copyright
registration.
 
“Copyrights” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which any Grantor now has or hereafter acquires any rights:
(a) all copyrights and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the United States Copyright Office or in any similar office or agency of the
United States, any state or territory thereof, or any other country or any
political subdivision thereof, and (b) all reissues, extensions or renewals
thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Deposit Accounts” shall mean all “deposit accounts” (as defined in Article 9
the UCC) now owned or hereafter acquired by any Grantor or in which any Grantor
has or acquires any rights, or other receipts, of any Grantor covering,
evidencing or representing rights or interest in such deposit accounts.
 
“Documents” shall mean all “documents” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights, or other receipts, of any Grantor covering, evidencing or representing
Goods.
 
“Equipment” shall mean all “equipment” (as defined in the UCC) now owned or
hereafter acquired by any Grantor and wherever located.
 
"Excluded Property" shall mean (i) any lease, license, contract, Equipment,
General Intangible, Copyright License, Trademark License, Patent License,
property right or agreement to which any Grantor is a party or any of its rights
or interests thereunder if and only for so long as the grant of a security
interest hereunder shall constitute or result in a material breach or default
under any such lease, license, contract, Equipment, General Intangible,
Copyright License, Trademark License, Patent License, property right or
agreement  or would give rise to a right to terminate any such Equipment,
General Intangible, Copyright License, Trademark License, Patent License (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of any relevant jurisdiction or
any other applicable law or principles of equity); provided, however, that such
security interest shall attach immediately to any portion of such lease,
license, contract, Equipment, General Intangible, Copyright License, Trademark
License, Patent License, property rights or agreement that does not result in
any of the consequences specified above, (ii) any rights or property to the
extent that any valid enforceable law or regulation applicable to such rights or
property prohibits the creation of a security interest therein, (iii) any
Capital Stock not constituting Collateral as a result of Section 3(b), and (iv)
any Capital Stock not constituting Collateral as a result of Section 3(c).
 
“Event of Default” shall have the meaning set forth for such term in Section 7
hereof.
 
“General Intangibles” shall mean all “general intangibles” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all right, title and
interest in or under all contracts, all customer lists, Licenses, Copyrights,
Trademarks, Patents, and all applications therefor and reissues, extensions or
renewals thereof, rights in Intellectual Property, interests in partnerships,
joint ventures and other business associations, licenses, permits, copyrights,
trade secrets, proprietary or confidential information, inventions (whether or
not patented or patentable), technical information, procedures, designs,
knowledge, know-how, software, data bases, data, skill, expertise, experience,
processes, models, drawings, materials and records, goodwill (including the
goodwill associated with any Trademark or Trademark License), all rights and
claims in or under insurance policies (including insurance for fire, damage,
loss and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights of indemnification, all books and
records, correspondence, credit files, invoices, tapes, cards, computer runs,
domain names, prospect lists, customer lists and other papers and documents.
 
 
 

--------------------------------------------------------------------------------

 
 
"Goods" shall mean all "goods" (as defined in the UCC) now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights.
 
“Instruments” shall mean all “instruments” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights.
 
“Intellectual Property” shall mean all of the following now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights: (a)
all Patents, patent rights and patent applications, Copyrights and copyright
applications, Trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights, applications for registration of trademarks,
trade names and service marks, fictitious names registrations and trademark,
trade name and service mark registrations, and all derivations thereof; and (b)
Patent Licenses, Trademark Licenses, Copyright Licenses and other licenses to
use any of the items described in the preceding clause (a).
 
“Inventory” shall mean all “inventory” (as defined in the UCC) now owned or
hereafter acquired by any Grantor or in which any Grantor has or acquires any
rights.
 
“Investment Property” shall mean all “investment property” (as defined in the
UCC) now owned or hereafter acquired by any Grantor or in which any Grantor has
or acquires any rights and, in any event, shall include all “certificated
securities”, “uncertificated securities”, “security entitlements”, “securities
accounts”, “commodity contracts” and “commodity accounts” (as all such terms are
defined in the UCC) of each Grantor.
 
“Letter-of-Credit Rights” shall mean “letter-of-credit rights” (as defined in
the UCC), now owned or hereafter acquired by any Grantor.
 
“License” shall mean any Copyright License, Patent License, Trademark License or
other license of rights or interests of each Grantor in Intellectual Property.
 
“Patent License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any rights
granting any right with respect to any property, process or other invention on
which a Patent is in existence.
 
“Patents” shall mean all of the following now owned or hereafter acquired by any
Grantor or in which any Grantor has or acquires any rights: (a) all letters
patent of the United States or any other country, all registrations and
recordings thereof, and all applications for letters patent of the United States
or any other country, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any State or Territory thereof, or any other country; and
(b) all reissues, continuations, continuations-in-part and extensions thereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Pledged Notes” means the promissory notes, endorsed by the applicable Grantor,
and instruments described on Schedule IV attached hereto other than Excluded
Property.


“Proceeds” shall mean all “proceeds” (as defined in Section 9-102(a)(64) of the
UCC).
 
“Secured Obligations” shall mean (i) with respect to the Borrower, all
Obligations of the Borrower, (ii) with respect to any Grantor, all Guaranteed
Obligations (as such term is defined in the Subsidiary Guaranty) of each such
Grantor under the Subsidiary Guaranty Agreement.
 
“Secured Parties” shall mean the Administrative Agent, the Lenders, the
Specified Hedge Providers and the Specified Treasury Management Providers.
 
 “Security Interests” shall mean the security interests granted to the
Administrative Agent on its behalf and on behalf of the Secured Parties pursuant
to Section 3, as well as all other security interests created or assigned as
additional security for the Secured Obligations pursuant to the provisions of
this Agreement.
 
“Significant Intellectual Property” means Intellectual Property that is material
to the business operations of the Grantors, taken as a whole.
 
“Software” shall mean all “software” (as defined in the UCC), now owned or
hereafter acquired by any Grantor.
 
“Specified Hedge Provider” means each party to a Hedging Transaction incurred to
limit interest rate or fee fluctuation with respect to the Loans and Letters of
Credit if at the date of entering into such Hedging Transaction such person was
a Lender or an Affiliate of a Lender and such person executes and delivers to
the Administrative Agent a letter agreement in form and substance acceptable to
the Administrative Agent pursuant to which such person (i) appoints the
Administrative Agent as its agent under the applicable Loan Documents and (ii)
agrees to be bound by the provisions of Article 9 and 10 of the Credit
Agreement.
 
“Specified Treasury Management Provider” means each Lender or an Affiliate of a
Lender that offers products of the type described in the definition of “Treasury
Management Obligations” contained in the Credit Agreement and such person
executes and delivers to the Administrative Agent a letter agreement in form and
substance acceptable to the Administrative Agent pursuant to which such person
(i) appoints the Administrative Agent as its agent under the applicable Loan
Documents and (ii) agrees to be bound by the provisions of Article 9 and 10 of
the Credit Agreement.
 
"Supporting Obligations" means all “supporting obligations” (as defined in the
UCC).
 
"Termination Time" means the time that all Secured Obligations (other than (i)
Obligations related to Hedging Obligations except to the extent due on or prior
to the Termination Time, (ii) Obligations related to Treasury Management
Services except to the extent due on or prior to the Termination Time and (iii)
Unasserted Contingent Obligations) have been paid in full in cash, all
Commitments have been terminated or otherwise reduced to zero and all LC
Exposure has either been cash collateralized or back stopped by one or more
letters of credit in form acceptable to the Issuing Lender and in an amount
equal to 103% of such LC Exposure.
 
 
 

--------------------------------------------------------------------------------

 
 
“Trademark License” shall mean any written agreement now owned or hereafter
acquired by any Grantor or in which any Grantor has or acquires any such rights
granting to any Grantor any right to use any Trademark.
 
“Trademarks” shall mean all of the following now owned or hereafter acquired by
any Grantor or in which any Grantor has or acquires any such rights: (i) all
trademarks, trade names, corporate names, company names, business names,
fictitious business names, trade styles, service marks, logos, other source or
business identifiers, prints and labels on which any of the foregoing have
appeared or appear, designs and general intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including, without limitation, registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, (ii) all reissues, extensions or
renewals thereof and (iii) all goodwill associated with or symbolized by any of
the foregoing.
 
“UCC” shall mean the Uniform Commercial Code as in effect, from time to time, in
the State of New York; provided that if by reason of mandatory provisions of
law, the perfection or the effect of perfection or non-perfection of the
Security Interests in any Collateral is governed by the Uniform Commercial Code
as in effect in a jurisdiction other than New York, “UCC” shall mean the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
 
“Unasserted Contingent Obligations” mean, at any time, Secured Obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities
and contingent payments in respect of Treasury Management Obligations or
obligations described in clause (d) of the definition of "Obligations" in the
Credit Agreement (excluding contingent reimbursement obligations in respect of
amounts that may be drawn under outstanding letters of credit or contingent
payments that may be payable upon termination of a Hedging Agreement), in each
case, in respect of which no assertion of liability (whether oral or written)
and no claim or demand for payment (whether oral or written) has been made (and,
in the case of Secured Obligations for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.
 
“United States” or “U.S.” shall mean the United States of America, any of the
fifty states thereof, and the District of Columbia.
 
SECTION 2. Representations and Warranties.  Each Grantor represents and warrants
to the Administrative Agent, for the benefit of Secured Parties, as follows:
 
(a) Such Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Lien hereunder and has good and
marketable title to all of its Collateral, free and clear of any Liens other
than Liens expressly permitted under Section 7.2 of the Credit Agreement.
 
(b) Other than financing statements, security agreements, or other similar or
equivalent documents or instruments with respect to Liens expressly permitted
under Section 7.2 of the Credit Agreement, no financing statement, mortgage,
security agreement or similar or equivalent document or instrument evidencing a
Lien on all or any part of the Collateral is on file or of record in any
jurisdiction.  None of the Collateral is in the possession of a Person (other
than any Grantor) asserting any claim thereto or security interest therein
(except Liens permitted by Section 7.2 of the Credit Agreement), except that the
Administrative Agent or its designee may have possession of Collateral as
contemplated hereby.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) When the UCC financing statements in appropriate form are filed in the
offices specified on Schedule I attached hereto, the Security Interests shall
constitute valid and perfected security interests in the Collateral, prior to
all other Liens and rights of others therein except for the Liens expressly
permitted under Section 7.2 of the Credit Agreement, to the extent that a
security interest therein may be perfected by filing pursuant to the UCC,
assuming the proper filing and indexing thereof.
 
(d) All Collateral is insured in accordance with the requirements of Section 5.8
of the Credit Agreement.
 
(e) None of the Collateral constitutes, or is the Proceeds of, “farm products”
(as defined in the UCC).
 
(f) As of the Closing Date, Schedule II correctly sets forth each Grantor’s
state of organization, taxpayer identification number, organizational
identification number and correct legal name indicated on the public record of
such Grantor’s jurisdiction of organization which shows such Grantor to be
organized.
 
(g) As of the Closing Date, the Perfection Certificate, which is attached hereto
as Schedule III, correctly sets forth (i) all names and tradenames that each
Grantor has used within the last five (5) years and the names of all Persons
that have merged into or been acquired by each Grantor, (ii) the chief executive
offices of each Grantor over the last five (5) years, (iii) all other locations
in which tangible assets of each Grantor are located, (iv) the name of each bank
at which each Grantor maintains Deposit Accounts, the state or other
jurisdiction of location of each such bank, and the account numbers for each
Deposit Account, (v) all letters of credit with a stated amount of in excess of
$1,000,000 under which each Grantor is a beneficiary, (vi) all third parties
with possession of any Inventory or Equipment with a fair market value in excess
of $500,000 of each Grantor and (vii) each Grantor’s mailing address.
 
(h) With respect to the Accounts of the Grantors:  (i) there has been no
development or event in respect of the validity or enforcement of any Account or
Accounts or the amount payable thereunder as shown on the applicable Grantor’s
books and records and all invoices and statements delivered to the
Administrative Agent with respect thereto, which individually or in the
aggregate has had or could be reasonably expected to have a Material Adverse
Effect and (ii) the right to receive payment under each Account is assignable
except where the Account Debtor with respect to such Account is the United
States government or any State government or any agency, department or
instrumentality thereof, to the extent the assignment of any such right to
payment is prohibited or limited by applicable law, regulations, administrative
guidelines or contract, which individually or in the aggregate has had or could
be reasonably expected to have a Material Adverse Effect.
 
 
 

--------------------------------------------------------------------------------

 
 
(i) With respect to any Inventory, the representations and warranties of each
Grantor set forth in its respective Perfection Certificate are true and correct
in all material respects, as of the Closing Date.
 
(j) As of the Closing Date, such Grantor does not have any interest in, or title
to, any registered Patent, Trademark or Copyright that constitutes Significant
Intellectual Property except as set forth in the Perfection Certificate.  This
Agreement is effective to create a valid and continuing Lien on and, upon filing
of the Copyright Security Agreements (as hereinafter defined) with the United
States Copyright Office and filing of the Patent Security Agreements (as
hereinafter defined) and the Trademark Security Agreements (as hereinafter
defined) with the United States Patent and Trademark Office, perfected security
interests in favor of the Administrative Agent in such Grantor’s Patents,
Trademarks and Copyrights that are registered in the United States and such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from such Grantor.  Upon filing of the Copyright
Security Agreements with the United States Copyright Office and filing of the
Patent Security Agreements and the Trademark Security Agreements with the United
States Patent and Trademark Office and the filing of appropriate financing
statements listed on Schedule I hereto, all action necessary or desirable to
protect and perfect the Administrative Agent’s Lien on such Grantor’s Patents,
Trademarks or Copyrights shall have been duly taken.  Notwithstanding anything
to the contrary contained in this Agreement, the Administrative Agent shall only
require perfection of its security interests in, or other registration with
respect to, any Patent, Trademark or Copyright registered, or eligible to be
registered, with a country other than the United States or any political
subdivision thereof, to the extent that (i) such Patent, Trademark or Copyright
constitutes Significant Intellectual Property and (ii) the Administrative Agent
determines, in its sole discretion, that such Patent, Trademark or Copyright,
and the registration thereof in such other country or political subdivision
thereof, is material to the applicable Grantor’s business, taken as a whole.
 
(k) Each of the Pledged Notes purported to be pledged hereunder is the legal,
valid and binding obligation of the obligor thereof, enforceable in accordance
with its terms; each of the Pledged Notes has been duly authorized,
authenticated or issued and delivered by the issuer thereof, and no such issuer
is in default thereunder[]. Except as disclosed on Schedule IV hereto, none of
the Pledged Notes are subordinated in right of payment to other indebtedness
(except for the Secured Obligations) or subject to the terms of an indenture.
 
SECTION 3. The Security Interests.
 
(a) In order to secure the full and punctual payment and performance of the
Secured Obligations in accordance with the terms of the Credit Agreement, each
Grantor hereby pledges, assigns, hypothecates, sets over and conveys to the
Administrative Agent on its behalf and on behalf of the Secured Parties and
grants to the Administrative Agent on its behalf and on behalf of the Secured
Parties a continuing security interest in and to, all of its rights in and to
all Collateral now or hereafter owned or acquired by such Grantor or in which
such Grantor now has or hereafter has or acquires any rights, and wherever
located.  The Security Interests are granted as security only and shall not
subject the Administrative Agent or any Secured Party to, or transfer to the
Administrative Agent or any Secured Party, or in any way affect or modify, any
obligation or liability of the Grantor with respect to any Collateral or any
transaction in connection therewith.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)            Notwithstanding anything herein to the contrary, the Collateral
shall exclude an interest in more than sixty-five percent (65%) of the Capital
Stock of any Foreign Subsidiary.
 
(c)            Notwithstanding anything herein to the contrary, the Collateral
shall not include any Capital Stock owned by any Grantor to the extent such
Capital Stock is validly pledged by such Grantor pursuant to the terms of the
Pledge Agreement.
 
(d)            Notwithstanding anything herein to the contrary, this Agreement
shall not operate as a sale, transfer, conveyance or other assignment to
Administrative Agent of any applications by any Grantor to register Trademarks
under section 1(b) of the Lanham Act, unless and until an amendment to allege
use is filed pursuant to section 1(c) of the Lanham Act or a verified statement
of use is filed pursuant to section 1(d) of the Lanham Act, but rather, until
such time as an amendment to allege use or a verified statement of use is filed,
this Agreement shall operate only to create a security interest for collateral
purposes in favor of Administrative Agent on such Trademark application as
Collateral for the Obligations.
 
SECTION 4. Further Assurances; Covenants.
 
(a) General.
 
(i) No Grantor shall change the location of its chief executive office or
principal place of business unless it shall have given the Administrative Agent
fifteen (15) days’ prior notice thereof, as well as executed and delivered to
the Administrative Agent all financing statements and financing statement
amendments which the Administrative Agent may request in connection therewith.
 
(ii) No Grantor shall change its name, organizational identification number,
identity or jurisdiction or form of organization in any manner unless it shall
have given the Administrative Agent thirty (30) days’ prior written notice
thereof, and executed and delivered to the Administrative Agent all financing
statements and financing statement amendments which the Administrative Agent may
reasonably request in connection therewith.  No Grantor shall merge or
consolidate into, or transfer any of the Collateral to, any other Person other
than another Grantor, other than as permitted by the Credit Agreement.
 
(iii) Each Grantor hereby authorizes the Administrative Agent, its counsel or
its representative, at any time and from time to time, to file financing
statements and amendments that describe the collateral covered by such financing
statements as “all assets of the Grantor”, “all personal property of the
Grantor” or words of similar effect, in such jurisdictions as are necessary or
desirable in order to perfect the security interests granted by such Grantor
under this Agreement.  Each Grantor will, from time to time, at its expense,
execute, deliver, file and record any statement, assignment, instrument,
document, agreement or other paper and take any other action (including, without
limitation, any filings with the United States Patent and Trademark Office,
Copyright or Patent filings and any filings of financing or continuation
statements under the UCC) that from time to time may be necessary, or that the
Administrative Agent may reasonably request, in order to create, preserve,
upgrade in rank (to the extent required hereby), perfect (to the extent required
hereby), confirm or validate the Security Interests or to enable the
Administrative Agent to obtain the full benefits of this Agreement, or to enable
the Administrative Agent to exercise and enforce any of its rights, powers and
remedies hereunder with respect to any of its Collateral.  Each Grantor hereby
authorizes the Administrative Agent to execute and file financing statements,
financing statement amendments or continuation statements on behalf of such
Grantor.  Each Grantor agrees that a carbon, photographic, photostatic or other
reproduction of this Agreement or of a financing statement is sufficient as a
financing statement.  Grantors shall pay the costs of, or incidental to, any
recording or filing of any financing statements, financing statement amendments
or continuation statements necessary in the sole discretion of the
Administrative Agent, to perfect the Administrative Agent and Secured Parties’
security interest in the Collateral.
 
 
 

--------------------------------------------------------------------------------

 
 
(iv) No Grantor shall (A) sell, transfer, lease, exchange, assign or otherwise
dispose of, or grant any option, warrant or other right with respect to, any of
its Collateral other than sales of assets permitted under the Credit Agreement;
or (B) create, incur or suffer to exist any Lien with respect to any Collateral,
except for the Liens expressly permitted under the Credit Agreement.
 
(v) Each Grantor will, promptly upon request, provide to the Administrative
Agent all information and evidence it may reasonably request concerning the
Collateral, to enable the Administrative Agent to enforce the provisions of this
Agreement.
 
(vi) Each Grantor shall take all actions necessary or reasonably requested by
the Administrative Agent in order to maintain the perfected (to the extent such
perfection is required by the terms hereof) status of the Security Interests.
 
(vii) Unless authorized by the Administrative Agent, no Grantor shall file any
amendment to or termination of a financing statement naming any Grantor as
debtor and the Administrative Agent as secured party, or any correction
statement with respect thereto, in any jurisdiction until the Termination Time.
 
(viii) Each Grantor shall take all steps necessary to grant the Administrative
Agent control of all electronic chattel paper in accordance with the UCC and all
“transferable records” as defined in each of the Uniform Electronic Transactions
Act and the Electronic Signatures in Global and National Commerce Act.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Accounts, Etc.
 
(i) Upon the occurrence and during the continuance of any Event of Default, each
Grantor shall, at the request and option of the Administrative Agent, notify
Account Debtors and other Persons obligated on the Accounts or any of the
Collateral of the security interest of Administrative Agent in any Account or
other Collateral and that payment thereof is to be made directly to
the  Administrative Agent, and may itself, if an Event of Default shall have
occurred and be continuing, without notice to or demand upon any Grantor, so
notify Account Debtors and other Persons obligated on Collateral.  After the
making of such a request or the giving of any such notification, each Grantor
shall hold any proceeds of collection of the Accounts and such other Collateral
received by such Grantor as trustee for the  Administrative Agent without
commingling the same with other funds of such Debtor and shall turn the same
over to the  Administrative Agent in the identical form received, together with
any necessary endorsements or assignments.  The Administrative Agent shall apply
the proceeds of collection of the Accounts and other Collateral received by the
Administrative Agent to the Obligations in accordance with the provisions of the
Credit Agreement, such proceeds to be immediately credited after final payment
in cash or other immediately available funds of the items giving rise to them..
 
(ii) Each Grantor will perform under and comply with the provisions of Section
5.4 and Section 5.5 of the Credit Agreement.
 
(iii) Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of its Accounts, contracts and agreements to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to each such Account or the terms of such contract or
agreement.  Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Account (or any agreement giving rise
thereto), contract or agreement by reason of or arising out of this Agreement or
the receipt by the Administrative Agent or any Lender of any payment relating to
such Account, contract or agreement pursuant hereto, nor shall the
Administrative Agent or any Lender be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto), contract or agreement, to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), contract or agreement, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
 
(iv) At any time and from time to time during the continuance of an Event of
Default, the Administrative Agent shall have the right, but not the obligation,
to make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and the Grantors shall furnish all such
assistance and information as the Administrative Agent may reasonably require in
connection with such test verifications.  During the continuance of an Event of
Default, the Administrative Agent in its own name or in the name of others may
communicate with Account Debtors on the Accounts to verify with them to the
Administrative Agent’s reasonable satisfaction the existence, amount and terms
of any Accounts.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Patents, Trademarks, Etc.  Each Grantor shall notify the Administrative
Agent at the time that the Borrower is required to deliver a Compliance
Certificate of the occurrence of each of the following (i) such Grantor’s
acquisition after the date of this Agreement of any Significant Intellectual
Property and (ii) a Responsible Officer of such Grantor obtaining knowledge, or
reason to know, that any application or registration relating to any Significant
Intellectual Property owned by or licensed to such Grantor is reasonably likely
to become abandoned or dedicated, or of any material adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Copyright
Office, the United States Patent and Trademark Office or any court) regarding
such Grantor’s ownership of any Significant Intellectual Property, its right to
register the same, or to keep and maintain the same.  Each Grantor will,
contemporaneously herewith, execute and deliver to the Administrative Agent the
Patent Security Agreement, Trademark Security Agreement and Copyright Security
Agreement in the forms of Exhibit A, Exhibit B and Exhibit C hereto, as
necessary, and shall execute and deliver to the Administrative Agent any other
document required to acknowledge or register or perfect in the United States the
Administrative Agent’s interest in any part of the Intellectual
Property.  Notwithstanding anything to the contrary contained in this Agreement,
the Administrative Agent shall only require perfection of its security interests
in, or other registration with respect to, any Patent, Trademark or Copyright
registered, or eligible to be registered, with a country other than the United
States or any political subdivision thereof, to the extent that (i) such Patent,
Trademark or Copyright constitutes Significant Intellectual Property and (ii)
the Administrative Agent determines, in its reasonable discretion, that such
Patent, Trademark or Copyright, and the registration thereof in such other
country or political subdivision thereof, is material to the applicable
Grantor’s business, as a whole.
 
(d) Deposit Accounts, Chattel Paper, Investment Property and Letters of Credit.
 
(i) If an Event of Default exists and is continuing, each Grantor will use
commercially reasonable efforts to grant Administrative Agent "control" over its
Deposit Accounts promptly upon request of Administrative Agent.
 
(ii) No Grantor shall become the beneficiary of any Letters of Credit having a
stated amount of in excess of $1,000,000, unless such Grantor shall use
commercially reasonable efforts to cause the issuer of such Letter of Credit to
consent to the assignment.
 
(iii) Each Grantor, at any time and from time to time, will (a) take such steps
as the Administrative Agent may reasonably request from time to time for the
Administrative Agent to obtain “control” of any Investment Property that is
Collateral (other than a Securities Account (as defined in the UCC)), except
after the occurrence of an Event of Default) with a fair market value in excess
of $500,000 or electronic Chattel Paper with a fair market value in excess of
$500,000, with any agreements establishing control to be in form and substance
reasonably satisfactory to the Administrative Agent, and (b) otherwise to insure
the continued perfection and priority of the Administrative Agent’s security
interest in any of the Collateral described in clause (a) and of the
preservation of its rights therein.
 
 
 

--------------------------------------------------------------------------------

 
 
(e) Commercial Tort Claims.  If any Grantor shall at any time acquire a
“commercial tort claim” (as such term is defined in the UCC) with a claim for
damages that could reasonably be expected to be in excess of Five Hundred
Thousand Dollars ($500,000), such Grantor shall promptly notify the
Administrative Agent thereof in a writing, providing a reasonable description
and summary thereof, and shall execute a supplement to this Agreement granting a
security interest in such commercial tort claim to the Administrative Agent.
 
(f) Maintenance of Properties; Insurance.  Each Grantor shall maintain and
insure the Collateral in accordance with the provisions of Section 5.8 of the
Credit Agreement.  
 
SECTION 5. Reporting and Recordkeeping.  Each Grantor covenants and agrees with
the Administrative Agent that from and after the date of this Agreement and
until the Secured Obligations have been indefeasibly paid in full in cash:
 
(a) Maintenance of Records Generally.  Each Grantor will keep and maintain at
its own cost and expense records of its Collateral in accordance with the
provisions of Section 5.6 of the Credit Agreement. Upon reasonable prior notice,
each Grantor will mark its books and records pertaining to its Collateral to
evidence this Agreement and the Security Interests. Upon reasonable prior
notice, all Chattel Paper will be marked with the following legend: “This
writing and the obligations evidenced or secured hereby are subject to the
security interest of SunTrust Bank, as Administrative Agent.”  For the
Administrative Agent’s further security, each Grantor agrees that the
Administrative Agent shall have a security interest in all of such Grantor’s
books and records pertaining to its Collateral and, upon the occurrence and
during the continuation of any Event of Default, such Grantor shall deliver and
turn over full and complete copies of any such books and records to the
Administrative Agent or to its representatives at any time on demand of the
Administrative Agent.  Upon reasonable notice from the Administrative Agent,
each Grantor shall permit any representative of the Administrative Agent, to
inspect such books and records and will provide photocopies thereof to the
Administrative Agent.
 
(b) Notices of Material Events; Special Provisions Regarding Government
Receivables;
 
(i) Each Grantor will furnish to the Administrate Agent notices of material
events in accordance with Section 5.2 of the Credit Agreement.
 
(ii) After the occurrence of an Event of Default, if any Account, arises out of
a contract with the United States of America, or any department, agency,
subdivision or instrumentality thereof, or of any state (or department, agency,
subdivision or instrumentality thereof) where such state has a state assignment
of claims act or other law comparable to the Federal Assignment of Claims Act,
such Grantor will take any action required or requested by the Administrative
Agent to give notice of the Administrative Agent’s security interest in such
Accounts under the provisions of the Federal Assignment of Claims Act or any
comparable law or act enacted by any state or local governmental authority.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Further Identification of Collateral.  Each Grantor will if so requested by
the Administrative Agent furnish to the Administrative Agent, as often as the
Administrative Agent reasonably requests but in no event more frequently than
once per calendar quarter and without limit after the occurrence and during the
continuance of an Event of Default, statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail.
 
(d) Other Notices.  In addition to the notices required by Section 5(b) hereof,
each Grantor will advise the Administrative Agent promptly, but in no event
later than thirty (30) days after the occurrence thereof, in reasonable detail,
(i) of any Lien or claim made or asserted against any of the Collateral that is
not expressly permitted by the terms of the Credit Agreement, and (ii) of the
occurrence of any other event which would have a material adverse effect on the
aggregate value of the Collateral or on the validity, perfection or priority of
the Security Interests.
 
SECTION 6. General Authority.  Each Grantor hereby irrevocably appoints, so long
as any Obligations remain outstanding, the Administrative Agent its true and
lawful attorney, with full power of substitution, in the name of such Grantor,
the Administrative Agent or otherwise, for the sole use and benefit of the
Administrative Agent on its behalf and on behalf of the Secured Parties, but at
such Grantor’s expense, to exercise, at any time (subject to the proviso below)
all or any of the following powers:
 
(i) to file the financing statements, financing statement amendments and
continuation statements referred to in Section 4(a)(iii),
 
(ii) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due with respect to any Collateral or by virtue thereof,
 
(iii) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect to any Collateral,
 
(iv) to sell, transfer, assign or otherwise deal in or with the Collateral or
the proceeds or avails thereof, as fully and effectually as if the
Administrative Agent were the absolute owner thereof, and
 
(v) to extend the time of payment of any or all thereof and to make any
allowance and other adjustments with reference to the Collateral;
 
 
 

--------------------------------------------------------------------------------

 
 
provided, however, that the powers described in clauses (ii), (iii), (iv) and
(v) above may be exercised by the Administrative Agent only if an Event of
Default then exists and is continuing.


SECTION 7. Events of Default.  Each of the following specified events shall
constitute an Event of Default under this Agreement:
 
(a) The existence or occurrence of any “Event of Default” as provided under the
terms of the Credit Agreement;
 
(b)  Any representation or warranty made by or on behalf of any Grantor under or
pursuant to this Agreement shall have been false or misleading in any material
respect when made; or
 
(c) Any Grantor shall fail to observe or perform any covenant or agreement set
forth in this Agreement other than those referenced in paragraphs (a) and (b)
above, and if such failure is capable of being remedied, such failure shall
remain unremedied for thirty (30) days after notice from the Administrative
Agent.
 
SECTION 8. Remedies upon Event of Default.
 
(a) If any Event of Default has occurred and is continuing, the Administrative
Agent may, without further notice, exercise all rights and remedies under this
Agreement or any other Loan Document or that are available to a secured creditor
under the UCC or that are otherwise available at law or in equity, at any time,
in any order and in any combination, including to collect any and all Secured
Obligations from the Grantors, and, in addition, the Administrative Agent may
sell the Collateral or any part thereof at public or private sale, for cash,
upon credit or for future delivery, and at such price or prices as the
Administrative Agent may deem satisfactory.  The Administrative Agent shall give
the Borrower not less than ten (10) days’ (or such longer period as may be
afforded by the UCC) prior written notice of the time and place of any sale or
other intended disposition of Collateral, except any Collateral which is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market.  Each Grantor agrees that any such notice
constitutes "reasonable notification" within the meaning of Section 9-611 of the
UCC (to the extent such Section or any successor provision under the UCC is
applicable).
 
(b) The Administrative Agent may be the purchaser of any or all of the
Collateral so sold at any public sale (or, if such Collateral is of a type
customarily sold in a recognized market or is of a type which is the subject of
widely distributed standard price quotations or if otherwise permitted under
applicable law, at any private sale) and thereafter hold the same, absolutely,
free from any right or claim of whatsoever kind.  Each Grantor agrees during an
Event of Default to execute and deliver such documents and take such other
action as the Administrative Agent deems necessary or advisable in order that
any such sale may be made in compliance with law.  Upon any such sale the
Administrative Agent shall have the right to deliver, assign and transfer to the
purchaser thereof the Collateral so sold.  Each purchaser at any such sale shall
hold the Collateral so sold to it absolutely, free from any claim or right of
any kind, including any equity or right of redemption of the Grantors.  To the
extent permitted by law, each Grantor hereby specifically waives all rights of
redemption, stay or appraisal which it has or may have under any law now
existing or hereafter adopted.  The notice (if any) of such sale shall (1) in
case of a public sale, state the time and place fixed for such sale, and (2) in
the case of a private sale, state the day after which such sale may be
consummated.  To the extent permitted by applicable law, any such public sale
shall be held at such time or times within ordinary business hours and at such
place or places as the Administrative Agent may fix in the notice of such
sale.  At any such sale Collateral may be sold in one (1) lot as an entirety or
in separate parcels, as the Administrative Agent may determine.  To the extent
permitted by applicable law, the Administrative Agent shall not be obligated to
make any such sale pursuant to any such notice.  The Administrative Agent may,
without notice or publication (other than any notices required by this Section 8
or by applicable law), adjourn any public or private sale or cause the same to
be adjourned from time to time by announcement at the time and place fixed for
the sale, and such sale may be made at any time or place to which the same may
be so adjourned.  In case of any sale of all or any part of the Collateral on
credit or for future delivery, such Collateral so sold may be retained by the
Administrative Agent until the selling price is paid by the purchaser thereof,
but the Administrative Agent shall not incur any liability in case of the
failure of such purchaser to take up and pay for such Collateral so sold and, in
case of any such failure, such Collateral may again be sold upon like
notice.  The Administrative Agent, instead of exercising the power of sale
herein conferred upon it, may proceed by a suit or suits at law or in equity to
foreclose the Security Interests and sell Collateral, or any portion thereof,
under a judgment or decree of a court or courts of competent jurisdiction.  The
Grantors shall remain liable for any deficiency.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) For the purpose of enforcing any and all rights and remedies under this
Agreement, the Administrative Agent may (i) require any Grantor to, and each
Grantor agrees that it will, at the joint and several expense of the Grantors,
and upon the request of the Administrative Agent, forthwith assemble all or any
part of its Collateral as directed by the Administrative Agent and make it
available at a place designated by the Administrative Agent which is, in the
Administrative Agent’s opinion, reasonably convenient to the Administrative
Agent and such Grantor, whether at the premises of such Grantor or otherwise,
(ii) to the extent permitted by applicable law, enter, with or without process
of law and without breach of the peace, any premise where any such Collateral is
or may be located and, without charge or liability to the Administrative Agent,
seize and remove such Collateral from such premises, (iii) have access to and
use such Grantor’s books and records, computers and software (subject to the
terms of applicable licenses) relating to the Collateral, and (iv) prior to the
disposition of any of the Collateral, store or transfer such Collateral without
charge in or by means of any storage or transportation facility owned or leased
by such Grantor, process, repair or recondition such Collateral or otherwise
prepare it for disposition in any manner and to the extent the Administrative
Agent deems appropriate and, in connection with such preparation and
disposition, use without charge any trademark, trade name, copyright, patent or
technical process used such Grantor.
 
(d) Without limiting the generality of the foregoing, if any Event of Default
has occurred and is continuing:
 
(i) the Administrative Agent may (without assuming any obligations or liability
thereunder), at any time and from time to time, enforce (and shall have the
exclusive right to enforce) against any licensee or sublicensee all rights and
remedies of any Grantor in, to and under any Licenses and take or refrain from
taking any action under any thereof, and each Grantor hereby releases the
Administrative Agent from, and agrees to hold the Administrative Agent free and
harmless from and against any claims arising out of, any lawful action so taken
or omitted to be taken with respect thereto except for the Administrative
Agent’s gross negligence or willful misconduct as determined by a final and
nonappealable decision of a court of competent jurisdiction; and
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) upon request by the Administrative Agent, each Grantor agrees to execute
and deliver to the Administrative Agent powers of attorney, in form and
substance satisfactory to the Administrative Agent, for the implementation of
any lease, assignment, license, sublicense, grant of option, sale or other
disposition of any Intellectual Property, in each case subject to the terms of
the applicable License.  In the event of any such disposition pursuant to this
Section, each Grantor shall supply its know-how and expertise relating to the
manufacture and sale of the products bearing Trademarks or the products or
services made or rendered in connection with Patents or Copyrights, and its
customer lists and other records relating to such Intellectual Property and to
the distribution of said products, to the Administrative Agent.
 
SECTION 9. Limitation on Duty of Administrative Agent in Respect of
Collateral.  Beyond reasonable care in the custody thereof, the Administrative
Agent shall have no duty as to any Collateral of any Grantor in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody of the Collateral of the Grantors in
its possession if such Collateral is accorded treatment substantially equal to
that which it accords its own property, and the Administrative Agent shall not
be liable or responsible for any loss or damage to any of the Grantors’
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehouseman, carrier, forwarding agency, consignee or other
agent or bailee selected by the Administrative Agent in good faith.
 
SECTION 10. Application of Proceeds. The proceeds of any sale of, or other
realization upon, all or any part of the Collateral of the Grantors shall be
applied by the Administrative Agent in the manner set forth in Section 8.2 of
the Credit Agreement.
 
SECTION 11. Concerning the Administrative Agent.  The provisions of Article 9 of
the Credit Agreement shall inure to the benefit of the Administrative Agent in
respect of this Agreement and shall be binding upon the parties to the Credit
Agreement in such respect.  In furtherance and not in derogation of the rights,
privileges and immunities of the Administrative Agent therein set forth:
 
(a) The Administrative Agent is authorized to take all such action as is
provided to be taken by it as the Administrative Agent hereunder or otherwise
permitted under the Credit Agreement and all other action reasonably incidental
thereto.  As to any matters not expressly provided for herein or therein, the
Administrative Agent may request instructions from the Lenders and shall act or
refrain from acting in accordance with written instructions from the Required
Lenders or, in the absence of such instructions, in accordance with its
discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) The Administrative Agent shall not be responsible for the existence,
genuineness or value of any of the Grantors’ Collateral or for the validity,
perfection, priority or enforceability of the Security Interests, whether
impaired by operation of law or by reason of any action or omission to act on
its part.  The Administrative Agent shall have no duty to ascertain or inquire
as to the performance or observance of any of the terms of this Agreement by the
Grantors.
 
SECTION 12. Appointment of Co-Administrative Agents.  At any time or times, in
order to comply with any legal requirement in any jurisdiction, the
Administrative Agent may appoint another bank or trust company or one (1) or
more other Persons reasonably acceptable to the Required Lenders and, so long as
no Event of Default has occurred or is continuing, the Borrower, either to act
as co-agent or co-agents, jointly with the Administrative Agent, or to act as
separate agent or agents on behalf of the Administrative Agent and the Lenders
with such power and authority as may be necessary for the effectual operation of
the provisions hereof and specified in the instrument of appointment (which may,
in the discretion of the Administrative Agent, include provisions for the
protection of such co-agent or separate agent similar to the provisions of
Section 11 hereof).
 
SECTION 13. Expenses.  In the event that any Grantor fails to comply with the
provisions of the Credit Agreement, this Agreement or any other Loan Document,
such that the value of any of its Collateral or the validity, perfection, rank
or value of the Security Interests are thereby diminished or potentially
diminished or put at risk, the Administrative Agent may, but shall not be
required to, effect such compliance on behalf of such Grantor, and the Grantors
shall jointly and severally reimburse the Administrative Agent for the
reasonable and actual costs thereof on demand.  All insurance expenses and all
expenses of protecting, storing, warehousing, appraising, insuring, handling,
maintaining and shipping such Collateral, any and all excise, stamp,
intangibles, transfer, property, sales, and use taxes imposed by any state,
federal, or local authority or any other governmental authority on any of such
Collateral, or in respect of periodic appraisals and inspections of such
Collateral, or in respect of the sale or other disposition thereof, shall be
borne and paid by the Grantors jointly and severally; and if the Grantors fail
promptly to pay any portion thereof when due, the Administrative Agent may, at
its option, but shall not be required to, pay the same and charge the Grantors’
accounts therefor, and the Grantors agree jointly and severally to reimburse the
Administrative Agent therefor on demand.  All sums so paid or incurred by the
Administrative Agent for any of the foregoing and any and all other sums for
which the Grantors may become liable hereunder and all reasonable costs and
expenses (including reasonable attorneys’ fees, legal expenses and court costs)
incurred by the Administrative Agent in enforcing or protecting the Security
Interests or any of its rights or remedies thereon shall be payable by the
Grantors on demand and shall bear interest (after as well as before judgment)
until paid at the default rate of interest set forth in the Credit Agreement and
shall be additional Secured Obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 14. Termination of Security Interests; Release of Collateral.  Upon the
Termination Time, the Security Interests shall terminate and all rights to the
Collateral shall revert to the Grantors.  Upon any such termination of the
Security Interests or release of such Collateral, the Administrative Agent will
promptly upon the Grantor’s request and contemporaneously with any refinancing
of the Obligations, at the expense of the Borrower, execute and deliver to the
Borrower such documents as the Grantors shall reasonably request, but without
recourse or warranty to the Administrative Agent, including but not limited to
written authorization to file termination statements to evidence the termination
of the Security Interests in such Collateral.
 
SECTION 15. Notices.  All notices, requests and other communications to the
Grantors or the Administrative Agent hereunder shall be delivered in the manner
required by the Credit Agreement and shall be sufficiently given to the
Administrative Agent or any Grantor if addressed or delivered to them at, in the
case of the Administrative Agent and the Borrower, its addresses and telecopier
numbers specified in the Credit Agreement and in the case of any other Grantors,
at their respective addresses and telecopier numbers provided in the Subsidiary
Guaranty Agreement.  All such notices and communications shall be deemed to have
been duly given at the times set forth in the Credit Agreement.
 
SECTION 16. No Waiver; Remedies Cumulative.  No failure or delay on the part of
the Administrative Agent in exercising any right or remedy hereunder, and no
course of dealing between any Grantor on the one hand and the Administrative
Agent or any holder of any Note on the other hand shall operate as a waiver
thereof, nor shall any single or partial exercise of any right or remedy
hereunder or any other Loan Document preclude any other or further exercise
thereof or the exercise of any other right or remedy hereunder or
thereunder.  The rights and remedies herein and in the other Loan Documents are
cumulative and not exclusive of any rights or remedies which the Administrative
Agent would otherwise have.  No notice to or demand on the Grantors not required
hereunder in any case shall entitle any Grantor to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent to any other or further action in any circumstances
without notice or demand.
 
SECTION 17. Successors and Assigns.  This Agreement is for the benefit of the
Administrative Agent and the Lenders and their permitted successors and assigns,
and in the event of an assignment of all or any of the Secured Obligations, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness.  This Agreement shall be binding on the
Grantors and their successors and assigns; provided, however, that no Grantor
may assign any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and the Lenders.
 
SECTION 18. Amendments.  No amendment or waiver of any provision of this
Agreement, nor consent to any departure by the Grantors herefrom, shall in any
event be effective unless the same shall be in writing and signed by the
Administrative Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.
 
SECTION 19. Governing Law; Waiver of Jury Trial.
 
(a) THIS AGREEMENT AND THE RIGHTS AND SECURED OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT PERFECTION (AND THE EFFECT OF
PERFECTION AND NONPERFECTION) AND CERTAIN REMEDIES MAY BE GOVERNED BY THE LAWS
OF ANY JURISDICTION OTHER THAN NEW YORK.  THIS AGREEMENT WILL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK (INCLUDING
FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK).
 
 
 

--------------------------------------------------------------------------------

 
 
(b) GRANTORS IRREVOCABLY AND UNCONDITIONALLY SUBMIT, FOR THEMSELF AND THEIR
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK AND THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT.  EACH
GRANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING  RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST SUCH GRANTOR OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION.
 
(c) EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN PARAGRAPH (B) OF THIS SECTION AND BROUGHT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH GRANTOR IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(d) EACH GRANTOR IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN THE CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
 
(e) EACH GRANTOR HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
AMONG THE PARTIES HERETO DIRECTLY OR INDIRECTLY ARISING OUT OF THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH GRANTOR (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT HAS NOT BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
 
 

--------------------------------------------------------------------------------

 
 
SECTION 20. Severability. In case any provision in or obligation under this
Agreement shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.
 
SECTION 21. Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one (1) and the same instruments.
 
SECTION 22. Headings Descriptive.  The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.
 
SECTION 23. Additional Subsidiaries.  Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary that that is required to become a Subsidiary Loan
Party after the date of the Credit Agreement is required to enter into this
Agreement as a Grantor upon becoming such a Subsidiary Loan Party.  Upon
execution and delivery after the date hereof by the Administrative Agent and
such Subsidiary of an instrument in the form of Exhibit D, such Subsidiary shall
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein.  The execution and delivery of any instrument adding an
additional Grantor as a party to this Security Agreement shall not require the
consent of any other Grantor hereunder.  The rights and obligations of each
Grantor hereunder shall remain in full force and effect notwithstanding the
addition of any new Grantor as a party to this Security Agreement.
 
 
[Signature Page Follows]
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, Grantor has caused this Agreement to be duly executed and
delivered by their duly authorized officers as of the day and year first above
written.

 

 
MAXIMUS, INC., a Virginia corporation
           
By:
/s/ Richard A. Montoni
   
Name:
Richard A. Montoni
   
Title:
President and CEO
           
MAXIMUS FEDERAL SERVICES, INC., a Virginia corporation
         
By:
/s/ David A. Richardson
   
Name:
David A. Richardson
   
Title:
Vice President
 



 


[SIGNATURE PAGE TO SECURITY AGREEMENT]




